Case 2:20-cv-04156-MCS-KES Document 23 Filed 12/22/20 Page 1 of 1 Page ID #:2124



   1
   2
   3
   4                                                                    JS-6
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JAMES BAKER,                            Case No. 2:20-CV-04156 MCS (KES)
  12                      Petitioner,
  13          v.                                            JUDGMENT
  14    JOSIE GASTELO, Warden,
  15                      Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting Final Report and Recommendation
  19   of United States Magistrate Judge,
  20         IT IS ADJUDGED that the Petition is denied and this action dismissed with
  21   prejudice.
  22
  23   DATED: December 22, 2020
  24
  25                                        ____________________________________
                                             ___________________________
                                            MARK C. SCARSI
  26                                        UNITED STATES DISTRICT JUDGE
  27
  28
